80 So.3d 459 (2012)
Ulysses Alonzo BROWN, Appellant,
v.
STATE of Florida, Appellee.
No. 1D11-5207.
District Court of Appeal of Florida, First District.
March 1, 2012.
Nancy A. Daniels, Public Defender, and Glenna Joyce Reeves, Assistant Public Defender, Tallahassee, for Appellant.
Pamela Jo Bondi, Attorney General, and Bryan Jordan, Assistant Attorney General, Tallahassee, for Appellee.
PER CURIAM.
AFFIRMED. See Flagg v. State, 74 So.3d 138 (Fla. 1st DCA 2011).
BENTON, C.J., WETHERELL, and RAY, JJ., concur.